


Exhibit 10.28


SEPARATION AGREEMENT AND RELEASE




This Separation Agreement and Release (“Agreement”) is made by and between Scott
Painter (“Painter”) and TrueCar, Inc. (“Company”) (collectively, “Parties” or
individually, a “Party”).


RECITALS


WHEREAS, Painter was and is currently employed by the Company as its Chief
Executive Officer (“CEO”);


WHEREAS, Painter was and is currently a member of and the Chair of the Company’s
Board of Directors (the “Board”);


WHEREAS, Painter signed that certain At Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement with the Company’s
predecessor and former affiliate, Zag.com Inc., on April 19, 2009 (the
“Confidentiality Agreement”);


WHEREAS, Painter and Zag.com entered into that certain Amended and Restated
Employment Agreement on or about June 1, 2010 (the “Prior Employment
Agreement”);


WHEREAS, the Parties entered into that certain Amended and Restated Scott
Painter Employment Agreement effective as of December 20, 2012, and including
those provisions of the Prior Employment Agreement expressly incorporated
therein (the “Employment Agreement”);
WHEREAS, the Company and Painter have entered into certain Stock Option
Agreements granting Painter the option to purchase shares of the Company’s
common stock (each such grant, an “Option Grant”) and have entered into certain
Restricted Stock Unit Award Agreements granting Painter the right to receive an
award of Restricted Stock Units (the “RSU Awards”) (collectively, the “Equity
Grants”), each such Equity Grant as set forth more particularly on Exhibit A and
each subject to the terms and conditions of the Company’s applicable equity plan
under which it was granted, and the terms and conditions of the Stock Option
Agreement, the Restricted Stock Unit Award Agreement, or the Employment
Agreement, as applicable, related to the award (collectively, “Stock
Agreements”);


WHEREAS, Painter has previously announced his intention to resign as CEO
effective upon the earlier of December 31, 2015 or the identification of his
successor;


WHEREAS, Painter and the Company mutually desire to: (i) provide for an orderly
transition of Painter’s responsibilities to the Company’s successor CEO; (ii)
arrange for Painter to continue to provide certain advisory services to the
Company subsequent to his resignation; (iii) provide for Painter’s transition
from the Board; and (iv) resolve any and all other issues between Painter and
the Company, whether economic or otherwise;


WHEREAS, the Parties further mutually desire to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions, and demands that
the Parties may have against one another, including but not limited to any and
all claims arising out of or in any way related to the Prior Employment
Agreement, the Employment Agreement, the Stock Agreements, Painter’s employment
by or separation from the Company, Painter’s Board service, Painter’s Equity
Grants, or any other act or omission predating the Effective Date of the
Agreement;

1

--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Painter hereby agree as follows:


COVENANTS


1.Resignations. Effective as of 9:00 a.m. Pacific Standard Time on December 15,
2015 (the “Termination Date”), Painter hereby resigns his employment with the
Company and from all offices, directorships, and other positions he now holds or
has in the past held with the Company and any of its subsidiaries and affiliates
(the “Resignations”), including without limitation: (i) his position and
employment as CEO; (ii) his office as Chair of the Board; (iii) his directorship
as Member of the Board; and (iv) all offices, positions, and directorships held
by him with any subsidiary or affiliate of the Company. Without limiting the
efficacy of the foregoing Resignations, Painter and the Company shall promptly
execute such ancillary ministerial documents, if any, as may be reasonably
required to document such resignations consistent with standard corporate
recordkeeping and board governance practices, provided, however, that such
ancillary ministerial documents shall not contradict or supersede any material
provision of this Agreement.


2.Press Release. The Company shall issue a press release in connection with the
Resignations and the retention of the successor CEO that shall contain
provisions substantially in the form of Exhibit B


3.Payment of Earned Compensation.


(a)
Painter will be paid all outstanding, accrued base salary earned by him through
the Termination Date at the 2015 base salary rate of $472,500 (the “Base
Salary”), with such payment being made no later than the Termination Date.



(b)
Painter will be paid a bonus related to the third and fourth quarters of 2015 in
the amount of $94,500 (the “2015 Bonus”). The 2015 Bonus will be paid to Painter
at the same time that Q4 2015 bonus payments are made to other executives of the
Company. The third quarter component of the 2015 Bonus was calculated in a
manner consistent with the methodology utilized for calculating third quarter
bonuses for other members of the Company’s senior management team, and the
fourth quarter component of the 2015 Bonus represents a good-faith estimate
based upon the same consistent methodology.



(c)
Painter acknowledges that upon receipt of the Base Salary and 2015 Bonus
payments specified in this Section 3, he will have been fully paid any and all
compensation or benefits due and owing to him, including all salary, wages,
bonuses, accrued vacation, paid time off or paid leave, incentive payments,
profit-sharing payments, premiums, housing allowances, relocation costs,
interest, severance, outplacement costs, attorneys’ fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits or
compensation of any form. Painter further acknowledges and agrees that, other
than the Termination Benefits specified in Section 4 below, he is not entitled
to any further pay or benefit of any kind, including any bonuses or other
incentive compensation, for services rendered or any other reason.




2

--------------------------------------------------------------------------------




4.Termination Benefits. If Painter signs this Agreement within the twenty one
(21) day consideration period specified in Section 12 below, does not revoke the
Agreement, and fully abides by its terms, the Company agrees to pay as severance
to Painter the following “Termination Benefits”:


(a)
An amount equal to the prorated Base Salary (at the annual rate of $472,500)
that Painter would have earned for the period from the Termination Date through
December 31, 2015 if he had remained employed with the Company during that
period.



(b)
An amount equal to the Base Salary (at the annual rate of $472,500) that Painter
would have earned for the period from January 1, 2016 through December 31, 2016,
if he had remained employed with the Company during that period.



(c)
The Termination Benefit payable by the Company to Painter under Section 4(a)
shall be paid in a single installment on the Company’s normal payroll cycle,
with such payment expected to occur on or around December 31, 2015. The
Termination Benefits payable by the Company to Painter under Section 4(b) shall
be made in twenty-four (24) equal semi-monthly installments on the Company’s
normal payroll cycle commencing on the Company’s first payroll cycle in 2016,
with the first of such payments expected to occur on or around January 15, 2016
and the last of such payments expected to occur on or around December 31, 2016.
The Company will withhold the appropriate federal, state and local taxes, as
determined by the Company, from all Termination Benefits paid under this
Agreement. Painter acknowledges that the Company makes no representations or
warranties with respect to the tax treatment by any local, state or federal
taxing authority of payments made under this Agreement.



5.Acknowledgement. Painter acknowledges and agrees that the Termination Benefits
provided for in Section 4(a) and (b) above are not compensation for Painter’s
services rendered through the Termination Date, but rather constitute
consideration for the promises contained in this Agreement, and are above and
beyond any wages or salary or other sums to which Painter is entitled from the
Company under the terms of the Employment Agreement or the Stock Agreements, as
a result of Painter’s employment with the Company or Board service, or under any
other contract or law.


6.Termination of Employment and Employment Agreement; Survival of
Confidentiality Agreement. Effective as of the Termination Date, Painter’s
employment with the Company and all provisions of the Employment Agreement shall
be and hereby are terminated, except that the Confidentiality Agreement and
Sections 1(c), 14, and 18 of the Employment Agreement shall survive the
execution of this Agreement and shall continue in full force and effect after
the Termination Date. In the event that there is any direct and irreconcilable
conflict between this Agreement and the Confidentiality Agreement, this
Agreement shall control.


7.Limited Advisory Services. In consideration of the mutual promises and
covenants set forth in this Agreement, unless terminated earlier for “Cause” (as
defined below), Painter shall provide limited advisory services to the Company
(the “Advisory Services), as described more fully below, beginning on the
Termination Date and continuing through and including the “Advisory Services
Termination Date,” which shall be the earlier of: (i) May 31, 2018; or (ii) the
termination of the Advisory Services for “Cause” (as defined below). The
Advisory Services shall be subject to the following terms and conditions:



3

--------------------------------------------------------------------------------




(a)
The Advisory Services shall be terminable by the Company only for “Cause,”
defined as: (i) Painter’s being convicted of, or entering a plea of nolo
contendere to, any felony; or (ii) Painter’s willful and knowing violation of
any federal or state law or regulation applicable to the business of the Company
which willful and knowing violation would reasonably be expected to have a
material detrimental effect on the Company.



(b)
The Company shall pay Painter an “Advisory Service Fee” at the annual rate of
$100,000 per year from the commencement of the Advisory Services on the
Termination Date, through the Advisory Services Termination Date (such period,
the “Advisory Service Term”). The Advisory Service Fee shall be payable in equal
monthly installments, provided, however, that the installment payments shall be
pro-rated on a calendar day basis for any partial months of the Advisory Service
Term. Each installment payment for the Advisory Service Fee shall be due on the
first business day of the month immediately following a month constituting a
portion of the Advisory Service Term.



(c)
The payments to Painter for the Advisory Service Fee shall be subject to and
reduced by any and all applicable payroll and other tax withholding requirements
and shall be subject to all applicable reporting requirements.



(d)
During the Advisory Service Term, Painter shall make himself reasonably
available at mutually agreeable times and places and/or by telephone to assist
in the transition of responsibility to the successor CEO and to respond to such
inquiries as the Company may reasonably make of Painter from time to time (each
such request, an “Advisory Request”).



(e)
An Advisory Request may be initiated only by the CEO, the Chief Financial
Officer, or the Chair of the Board.



8.Equity.
 
(a)
The treatment of Painter’s various Equity Grants shall be as set forth in
Exhibit A, which Exhibit A is represented and warranted by the Company to be
true and correct to the best of the Company’s knowledge, information, and belief
with respect to Painter’s Equity Grants that have not been previously exercised
and/or remain subject to future vesting. Pursuant to the terms of the Option
Grants, such Option Grants generally must be exercised within ninety (90) days
following the date on which Painter ceases to be a Service Provider (as defined
in the Option Grant documentation), subject to such Option Grants terminating
earlier by their terms. Accordingly, subject to such Option Grants terminating
earlier by their terms, it is expected that Painter shall have the right to
exercise such Option Grants within ninety (90) days of the Advisory Services
Termination Date. As provided for in the underlying Option Grants, all of
Painter’s Option Grants expire ten (10) years from the date of grant.



(b)
The Company shall pay Painter $100,000 for the surrender and cancellation of
those certain Option Grants issued on April 21, 2014 and indicated as
“Surrendered and cancelled under Separation Agreement” on Exhibit A, i.e.
TrueCar Grant Nos.: (i) ZA2558NQ; (ii) ZA2559NQ; and (iii) ZA2560NQ.




4

--------------------------------------------------------------------------------




(c)
Painter acknowledges and agrees that those certain Option Grants issued on April
21, 2014 and indicated as “Surrendered and cancelled under Separation Agreement”
on Exhibit A, i.e. TrueCar Grant Nos.: (i) ZA2558NQ; (ii) ZA2559NQ; and (iii)
ZA2560NQ, shall be automatically forfeited and cancelled as of the Effective
Date without further compensation or payment by the Company except the $100,000
payment provided for above.



(d)
Painter acknowledges and agrees that his Equity Grants are and shall remain
subject to all applicable tax withholding and reporting requirements.



9.Office Space. Upon Painter’s reasonable request, the Company may, from time to
time, at its election and in its sole discretion, make office space available to
Painter at the Company’s “Clock Tower” offices, if available, for his use.


10.Health Insurance Benefits. Painter’s health insurance benefits, including but
not limited to the component of such benefits known as “BeniComp,” shall be
continued in the same manner provided to other senior executives of the Company
through and including, and shall cease upon, the Advisory Services Termination
Date, subject to Painter’s right, if applicable, to continue his health
insurance under COBRA at that time. Except as provided in this Section 10, as of
the Termination Date, Painter shall no longer be eligible to participate in any
of the Company’s benefit plans, including, but not limited to, any dental or
medical insurance, long term care plans, retirement or 401(k) plans, vacation
leave, sick leave, long term disability insurance, life insurance, or personal
accident insurance. Painter may be eligible to participate in a healthcare
continuation coverage program such as COBRA if Painter timely elects such COBRA
continuation coverage.


11.Pursuit of Consumer Finance Opportunities. The Company acknowledges and
agrees that Painter may pursue business ideas or opportunities related to auto
finance, including, but not limited to, the consumer finance concept presented
by Painter at the TrueCar Strategic Planning Summit held on June 24, 2015 at
Casa del Mar in Santa Monica, California, and that the pursuit of such business
ideas or opportunities shall not violate the terms of this Agreement or the
Confidentiality Agreement, provided, however, that Painter shall not use the
term “True” or any other terms that are confusingly similar to any of the
Company’s protected trademarks in connection with such business ideas or
opportunities.


12.Payment of Salary and Receipt of All Benefits. Painter acknowledges and
represents that, other than as expressly set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Painter.


13.Release of Claims by Painter. Painter agrees that the consideration provided
by this Agreement represents settlement in full of all outstanding obligations
owed to Painter by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, “Company Releasees”). Accordingly, and except with respect to the
obligations created or preserved by this Agreement, Painter, on his own behalf
and, insofar as permitted by law, on behalf of his heirs, family members,
executors, agents, and assigns (collectively, the Painter Releasors)

5

--------------------------------------------------------------------------------




hereby and forever releases the Company Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Painter or the Painter Releasors may possess against any of
the Company Releasees arising from any omissions, acts, facts, or damages that
have occurred up until and including the Effective Date of this Agreement,
including, without limitation:


(a)
any and all claims relating to, or arising from, Painter’s employment
relationship with the Company and the termination of that relationship;



(b)
any and all claims relating to, or arising from, Painter’s right to purchase, or
actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;



(c)
any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;



(d)
any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act; the Unruh Civil Rights Act; the California Equal Pay Law; the
California Unfair Business Practices Act; the California Worker Adjustment and
Retraining Notification Act; and the California Fair Employment and Housing Act;



(e)
any and all claims for violation of the federal or any state constitution;



(f)
any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;



(g)
any claim for any loss, cost, damage, or expense arising out of any dispute over
the nonwithholding or other tax treatment of any of the proceeds received by
Painter as a result of this Agreement; and



(h)
any and all claims for attorneys’ fees and costs.



Painter agrees that the release set forth in this section shall be and remain in
effect in all respects as

6

--------------------------------------------------------------------------------




a complete general release as to the matters released. This release does not
extend to any obligations incurred under this Agreement. This release does not
release claims that cannot be released as a matter of law, including, but not
limited to, Painter’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Painter the
right to recover any monetary damages against the Company; Painter’s release of
claims herein bars Painter from recovering such monetary relief from the
Company). Painter represents that he has made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this Agreement.


14.Acknowledgment of Waiver of Claims under ADEA. With respect to the Release of
Claims by Painter contained in this Agreement, Painter agrees and understands
that by signing this Agreement, Painter is specifically releasing all claims
under the Age Discrimination in Employment Act, as amended, 29 U.S.C. Section
621 et seq. (the “ADEA”). Painter acknowledges that he has carefully read and
understands this Agreement in its entirety, and executes it voluntarily and
without coercion.


(a)
Consideration Period. Painter is hereby advised to consult with a competent,
independent legal and tax professionals of Painter’s choice, at his expense,
regarding the legal and tax effects of this Agreement before signing it. Painter
shall have twenty-one (21) days from receipt of this Agreement to consider
whether to execute it, but Painter may voluntarily choose to execute this
Agreement before the end of the twenty-one (21) day period.



(b)
Revocation Period. Painter understands that he has seven (7) days following his
execution of this Agreement to revoke it in writing, and that this Agreement is
not effective or enforceable until after this seven (7) day period has expired
without revocation. If Painter wishes to revoke this Agreement after signing it,
he must provide written notice of his decision to revoke the Agreement to the
Company by no later than 12:01 a.m. on the eighth (8th) calendar day after the
date by which Painter has signed this Agreement.



(c)
Nothing in this Agreement prevents or precludes Painter from challenging or
seeking a determination in good faith of the validity of the ADEA waiver in this
Agreement, nor does it impose any condition precedent, penalties, or costs for
doing so, unless specifically authorized by federal law.



15.Release of Claims by the Company. The Company agrees that the consideration
provided by this Agreement represents settlement in full of all outstanding
obligations owed to the Company by Painter, his heirs, family members,
executors, agents, and assigns (collectively, the “Painter Releasees”).
Accordingly, and except with respect to the obligations created or preserved by
this Agreement, the Company, on its own behalf and, insofar as permitted by law,
on behalf of its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the “Company
Releasors”) hereby and forever releases the Painter Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Company or the Company Releasors may

7

--------------------------------------------------------------------------------




possess against any of the Painter Releasees arising from any omissions, acts,
facts, or damages that have occurred up until and including the Effective Date
of this Agreement.


16.California Civil Code Section 1542. The Parties acknowledge that they have
each been advised to consult with legal counsel and are familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


The Parties each, being aware of said code section, agree to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect.


17.No Pending or Future Lawsuits. Painter represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Company Releasees. Painter also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Company Releasees.


18.Confidentiality. Except as publicly disclosed by the Company, including but
not limited to public disclosure through the Company’s public filings, its press
releases, or its comments to the media, Painter agrees to maintain in complete
confidence the terms of this Agreement and the consideration for this Agreement
(such information not publicly disclosed by the Company hereinafter collectively
referred to as “Undisclosed Separation Information”). Except as required by law,
Painter may disclose Undisclosed Separation Information only to his immediate
family members, the Court or arbitrator in any proceedings to enforce the terms
of this Agreement, Painter’s attorneys, and Painter’s accountants and any
professional tax or other financial advisors to the extent that they need to
know the Undisclosed Separation Information in order to provide advice on tax
treatment or to prepare tax returns or to provide other financial advice, and
must prevent disclosure of any Undisclosed Separation Information to all other
third parties. Painter agrees that he will not publicize, directly or
indirectly, any Undisclosed Separation Information.


19.Trade Secrets and Confidential Information/Company Property. Painter
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including but not limited to the provisions therein
regarding arbitration, nondisclosure of the Company’s trade secrets and
confidential and proprietary information, and as defined by Section 23 of this
Agtreement, the nonsolicitation of Company employees. Painter’s signature below
constitutes his certification under penalty of perjury that he has returned all
documents and other items provided to Painter by the Company, developed or
obtained by Painter in connection with his employment with the Company, or
otherwise belonging to the Company.


20.No Cooperation. Painter agrees that he will not knowingly encourage, counsel,
or assist any attorneys or their clients in the presentation or prosecution of
any disputes, differences, grievances, claims, charges, or complaints by any
third party against any of the Company Releasees, unless under a subpoena or
other court order to do so or as related directly to the ADEA

8

--------------------------------------------------------------------------------




waiver in this Agreement. Painter agrees both to immediately notify the Company
upon receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Company Releasees, Painter shall state no more
than that he cannot provide counsel or assistance.


21.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Painter acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Painter challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
Termination Benefits to be provided to Painter under this Agreement and to
obtain damages, except as provided by law. For the avoidance of doubt, this
provision shall not expand or otherwise affect the Company’s limited right to
terminate the Advisory Services, which shall remain terminable only for Cause as
defined in this Agreement.


22.No Admission of Liability. Painter understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Painter. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Painter or to any third party.


23.Nonsolicitation. Painter agrees that for a period of twelve (12) months
immediately following the earlier of May 30, 2018 or the termination of his
Advisory Services, Painter shall not directly or indirectly solicit any of the
Company’s employees to leave their employment at the Company. For the avoidance
of doubt, this provision shall not prohibit Painter or his affiliates from
responding to unsolicited inquiries from the Company’s employees with respect to
the prospective employment of Company employees by Painter or his affiliates,
nor shall this provision prohibit Painter or his affiliates from hiring such
Company employees subsequent to the receipt of such unsolicited inquiries.


24.No Effect on Corporate Indemnification. Nothing in this Agreement is intended
to or shall be construed to have any effect whatsoever on any indemnification
obligations that the Company has or may have to Painter in his capacity as an
officer and/or director of the Company, which obligations shall remain as set
forth in the Company’s charter and bylaws or as otherwise mandated by operation
of law.


25.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


26.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Painter
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.



9

--------------------------------------------------------------------------------




27.No Representations. Painter represents that he has had an opportunity to
consult with an attorney regarding the legal and tax effects of this Agreement,
and has carefully read and understands the scope and effect of the provisions of
this Agreement. Painter has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement.


28.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


29.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the ADEA waiver in this
Agreement, in the event that either Party brings an action to enforce or affect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


30.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Painter concerning the subject matter of
this Agreement and Painter’s employment with and separation from the Company and
the events leading thereto and associated therewith, and supersedes and replaces
any and all prior agreements and understandings concerning the subject matter of
this Agreement and Painter’s relationship with the Company, with the exception
of the Confidentiality Agreement, Sections 1(c), 14, and 18 of the Employment
Agreement, and the Stock Agreements, except as modified herein.


31.No Oral Modification. This Agreement may only be amended in a writing signed
by Painter and the Company’s Interim Chief Operating Officer and Chief Financial
Officer or the Company’s successor Chief Executive Officer.


32.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice/conflict of law provisions. Painter
consents to personal and exclusive jurisdiction and venue in the applicable
state or federal courts in Los Angeles County, California.


33.Effective Date. Painter understands that this Agreement shall be null and
void if not executed by him within 21 days of his receipt of the Agreement. This
Agreement will become effective on the eighth (8th) day after Painter signs this
Agreement, so long as it has been signed by the Parties and has not been revoked
by either Party before that date (“Effective Date”).


34.Notices. Any notice contemplated or required by this Agreement (a “Notice”)
shall be given in writing, delivered by first-class mail, courier, or overnight
delivery service, addressed as follows:


(a)
If to Painter, then to:



Bryan J. Freedman, Esq.
Freedman & Taitelman LLP
1901 Avenue of the Stars, Suite 500
Los Angeles, CA 90067

10

--------------------------------------------------------------------------------






(b)
If to the Company, then to:



Troy Foster, Chief Legal & Compliance Officer
TrueCar, Inc.
120 Broadway, Suite 200
Santa Monica, CA 90401
    
Either Party may, by written designation, identify a new or additional
representative to receive Notices under this Agreement.


35.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.




[Remainder of page intentionally left blank.]

11

--------------------------------------------------------------------------------






36.Voluntary Execution of Agreement. Painter understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the Company
Releasees. Painter acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.




AGREED TO AND ACCEPTED BY:


SCOTT PAINTER, an individual


Dated: November 19, 2015        /s/ Scott Painter
Scott Painter




TRUECAR, INC.


Dated: November 20, 2015        By:/s/ Michael Guthrie
Michael Guthrie
Chief Financial Officer and
Interim Chief Operating Officer






APPROVED AS TO FORM BY:        


Dated: November 19, 2015        /s/ Bryan J. Freedman, Esq.
Bryan J. Freedman, Esq.
Freedman & Taitelman LLP
Counsel for Scott Painter

12

--------------------------------------------------------------------------------


















































EXHIBIT A


TREATMENT OF PAINTER’S EQUITY GRANTS





















13

--------------------------------------------------------------------------------




TrueCar: Scott Painter Grants
SP = Service Provider
Grant
Type
Grant
Date
TrueCar
Grant #
Number of Shares Granted
Requires Continued Status as
Vesting End Date
Exercise
Price
Status After Execution of Separation Agreement (share numbers reflective of
splits)
Shares Expected to be Vested as of 12/15/15 Termination Date (includes options
previously exercised or RSUs released)
Shares Vesting During Advisory Services Term (From December 16, 2015 to May 31,
2018)
Options Exercised Prior to 12/15/15 Termination Date
Expected Remaining Outstanding Options as of End of Advisory Services Term on
5/31/18 (assumes no exercise during Advisory Services Term) OR Outstanding RSUs
to be Vested and Released During Advisory Services Term
Option
1-May-07
ZA0281 IS/NQ
444,443
SP
21-Aug-10
$ 1.530
Vesting complete. Partially exercised. Fully vested in outstanding 305,372
shares.
444,443
 
139,071
305,372
Option
1-May-07
ZA0283 IS
31,733
SP
1-May-08
$ 0.360
Previously exercised.
 
 
 
 
Option
1-May-07
ZA0280 IS
444,444
SP
1-Dec-09
$ 0.360
Previously exercised.
 
 
 
 
Option
21-Aug-07
ZA0348 IS/NQ
777,777
SP
21-Aug-10
$ 0.495
Vesting complete. Partially exercised. Fully vested in outstanding 644,444
shares.
777,777
0
133,333
644,444
Option
20-Apr-09
ZA0443 IS/NQ/NQ2
672,557
SP
22-Jan-13
$ 0.825
Vesting complete. Partially exercised. Fully vested in outstanding 416,121
shares.
672,557
0
256,436
416,121
Option
19-Nov-09
ZA0479 NQ/NQ2
399,999
SP
19-Nov-13
$ 0.825
Vesting complete. Partially exercised. Fully vested in outstanding 308,332
shares.
399,999
0
91,667
308,332
Option
15-Jul-10
ZA0534 NQ/NQ2
666,666
CEO
1-Jun-14
$ 2.115
Vesting complete. Partially exercised. Fully vested in outstanding 618,940
shares.
666,666
0
47,726
618,940


14

--------------------------------------------------------------------------------




Grant
Type
Grant
Date
TrueCar
Grant #
Number of Shares Granted
Requires Continued Status as
Vesting End Date
Exercise
Price
Status After Execution of Separation Agreement (share numbers reflective of
splits)
Shares Expected to be Vested as of 12/15/15 Termination Date (includes options
previously exercised or RSUs released)
Shares Vesting During Advisory Services Term (From December 16, 2015 to May 31,
2018)
Options Exercised Prior to 12/15/15 Termination Date
Expected Remaining Outstanding Options as of End of Advisory Services Term on
5/31/18 (assumes no exercise during Advisory Services Term) OR Outstanding RSUs
to be Vested and Released During Advisory Services Term
Option
15-Jul-10
ZA0535 NQ
333,333


SP
31-Jul-13
$ 2.115
Vesting complete. Fully vested in outstanding 333,333 shares.
333,333


0


0


333,333


Option
17-Feb-11
ZA0805 NQ/NQ2
533,733


CEO
17-Feb-15
$ 2.835
Vesting complete. Fully vested in outstanding 533,733 shares.
533,733


0


0


533,733


Option
14-Jun-11
ZA0786 NQ/NQ2
359,962


SP
15-Feb-16
$ 3.555
Vesting continues during Advisory Services Term.
344,963


14,999


0


359,962


Option
14-Feb-12
ZA1140 NQ/NQ2
563,904


CEO
14-Feb-16
$ 11.505
Vesting continues to Termination Date.
540,408


0


0


540,408


Option
22-Feb-13
ZA1270 IS/NQ
392,330


CEO
22-Feb-17
$ 7.920
Vesting continues to Termination Date.
269,726


0


0


269,726


Option
2-May-13
ZA1533 NQ
130,776


SP
2-May-17
$ 7.920
Vesting continues during Advisory Services Term.
84,460


46,316


0


130,776


Option
22-Oct-13
ZA1820 NQ
561,296


SP
1-Jan-18
$ 8.880
Vesting continues during Advisory Services Term.
268,954


292,342


0


561,296


Option
28-Jan-14
ZA2190 IS/NQ
112,422


SP
28-Jan-18
$8.895
Vesting continues during Advisory Services Term.
51,527


60,895


—


112,422






15

--------------------------------------------------------------------------------




Grant
Type
Grant
Date
TrueCar
Grant #
Number of Shares Granted
Requires Continued Status as
Vesting End Date
Exercise
Price
Status After Execution of Separation Agreement (share numbers reflective of
splits)
Shares Expected to be Vested as of 12/15/15 Termination Date (includes options
previously exercised or RSUs released)
Shares Vesting During Advisory Services Term (From December 16, 2015 to May 31,
2018)
Options Exercised Prior to 12/15/15 Termination Date
Expected Remaining Outstanding Options as of End of Advisory Services Term on
5/31/18 (assumes no exercise during Advisory Services Term) OR Outstanding RSUs
to be Vested and Released During Advisory Services Term
Option
7-Feb-14
ZA2191 NQ
315,128
CEO
7-Feb-18
$ 9.255
Vesting continues to Termination Date.
144,433


0


0


144,433


Option
7-Feb-14
ZA2192 NQ
130,080
SP
1-Jan-17
$ 9.255
Vesting continues during Advisory Services Term.
94,850


35,230


0


130,080


Option
28-Feb-14
ZA2556 NQ
1,155,000
SP
28-Feb-18
$ 9.255
Vesting continues during Advisory Services Term.
505,312


649,688


0


1,155,000


Option
21-Apr-14
ZA2560 NQ
444,444
SP
28-Feb-18
$ 60.000
Surrendered and cancelled under Separation Agreement.
194,444


0


0


0


Option
21-Apr-14
ZA2558 NQ
444,444
SP
28-Feb-18
$ 30.000
Surrendered and cancelled under Separation Agreement.
194,443


0


0


0


Option
21-Apr-14
ZA2559 NQ
444,444
SP
28-Feb-18
$ 45.000
Surrendered and cancelled under Separation Agreement.
194,444


0


0


0


Option
2-May-14
ZA2606 NQ
599,142 (A)
CEO
1-Feb-19
$12.810
Vesting continues to Termination Date.
124,820


—


—


124,820


RSU
21-May-14
ZA3011OA
78,096 (A)
SP
31-Dec-18
~
Vesting continues during Advisory Services Term.
14,642


48,810


—


48,810




16

--------------------------------------------------------------------------------




Grant
Type
Grant
Date
TrueCar
Grant #
Number of Shares Granted
Requires Continued Status as
Vesting End Date
Exercise
Price
Status After Execution of Separation Agreement (share numbers reflective of
splits)
Shares Expected to be Vested as of 12/15/15 Termination Date (includes options
previously exercised or RSUs released)
Shares Vesting During Advisory Services Term (From December 16, 2015 to May 31,
2018)
Options Exercised Prior to 12/15/15 Termination Date
Expected Remaining Outstanding Options as of End of Advisory Services Term on
5/31/18 (assumes no exercise during Advisory Services Term) OR Outstanding RSUs
to be Vested and Released During Advisory Services Term
RSU
12-Mar-15
ZA3720
4,445
SP
31-Dec-15
~
Vesting continues during Advisory Services Term.
3,334
1,111
0
1,111
Option
23-Apr-15
ZA3787
500,000
SP
1-Jan-19
$ 15.710
Vesting continues during Advisory Services Term.
114,583
302,083
0
416,666
RSU
23-Apr-15
ZA3813
166,666
SP
31-Dec-18
 ~
Vesting continues during Advisory Services Term.
31,249
104,167
0
104,167
(A) - Performance-based award. Reflects 88.5% achievement of performance
criteria.
 
Column Totals:
7,005,100
1,555,641
668,233
7,259,952




17

--------------------------------------------------------------------------------
















































EXHIBIT B


FORM OF JOINT PRESS RELEASE

18

--------------------------------------------------------------------------------




For Immediate Release


[truecarlogoa01.jpg]
Contact
pressinquiries@truecar.com
Alan Ohnsman
424-258-8044
aohnsman@truecar.com


TrueCar names Chip Perry chief executive officer


Digital automotive services pioneer begins role next month


SANTA MONICA, Calif., (November 23, 2015) - TrueCar, Inc. (NASDAQ: TRUE), the
modern car-buying service, announced that Chip Perry, an online automotive
innovator and long-time industry leader, will be the company’s new president and
chief executive officer, effective December 15.
Perry was the first employee of Autotrader.com in 1997 and served as its CEO
from the company’s inception until 2013. While at the helm he guided the
company’s evolution from a one-person startup into the world’s largest online
automotive marketplace, with $1.5 billion in revenue, 20,000 dealer customers,
16 million monthly unique visitors and 3,500 employees. Perry oversaw
Autotrader’s creation of an array of transformative digital solutions that have
helped thousands of dealers grow their presence online. Most recently, he has
been president and CEO of Atlanta-based RentPath LLC, parent company of
ApartmentGuide.com and Rent.com.
“I’ve followed TrueCar’s progress for many years and am truly excited to be
joining the company. TrueCar has built incredible tools for car buyers and
retailers and has a strong base on which to grow,” Perry said. “My initial focus
will be on TrueCar’s dealer partners - listening to them and finding ways to
serve them better.”
As previously announced, Scott Painter, TrueCar’s founder, will formally step
down as CEO and also resign his positions as TrueCar’s chairman and as a member
of the company’s board of directors, effective December 15.
“As founder of TrueCar, I’m proud of what we’ve accomplished, but it’s time for
a change and we have found exactly the right person for the job,” Painter said.
“I know as well as anybody what is required to take the spark of an idea and
turn it into a thriving business, and that is what Scott did for TrueCar,” said
Perry. “Thanks to his leadership we have an extremely strong management team, a
talented and enthusiastic employee base and an unflagging commitment to
improving the car-buying experience for both consumers and dealers. I will put
my full energy into helping TrueCar become all it can be.”
Prior to founding Autotrader, Mr. Perry was a management consultant in the Los
Angeles office of McKinsey & Co, and was a vice president of new business
development at the Los Angeles Times. In the early 1990s Perry led the team that
launched TimesLink, one of the first major newspaper online services. It was
from this experience that he gained the insight that digitally powered
automotive classified advertising on the Internet would become a huge

19

--------------------------------------------------------------------------------




growth opportunity.
“Chip Perry was one of the best CEOs I ever worked with during my nearly 30
years as a partner at Kleiner Perkins Caufield & Byers,” said Joe Lacob, who was
a member of the board of directors of AutoTrader.com for 13 years and is now the
majority owner of the Golden State Warriors of the National Basketball
Association. “He had the vision to see how the Internet could play a positive
role in the auto industry and he built a great company that transformed how
people buy and sell cars all across America.”
“There’s enormous opportunity in TrueCar’s business,” Perry said. “This company
has great assets and I look forward to working with the team to scale the
business and generate value for all of TrueCar’s stakeholders.”


Investor Contact
Alison Sternberg
424-258-8771
asternberg@truecar.com




About TrueCar
TrueCar, Inc. (NASDAQ: TRUE) gives consumers transparent insight into what
others paid and access to guaranteed savings off MSRP from TrueCar Certified
Dealers. TrueCar’s network of more than 10,000 trusted Certified Dealers is
committed to providing upfront pricing information and a hassle-free buying
experience. TrueCar powers car-buying programs for some of the largest U.S.
membership and service organizations, including AARP, American Express, AAA,
Sam’s Club and USAA. Not all program features are available in all states.
TrueCar is headquartered in Santa Monica, California, with offices in San
Francisco and Austin, Texas. For more information, go to www.truecar.com. Follow
us on Facebook or Twitter.


TrueCar media line: +1-844-469-8442 (US toll-free) | Email:
pressinquiries@truecar.com
###



20